COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Molina Healthcare, Inc.

Appellate case number:        01-20-00582-CV

Trial court case number:      2017-77084

Trial court:                  113th District Court of Harris County

       On August 18, 2020, relators, Molina Healthcare, Inc. and Molina Healthcare of
Texas, Inc., filed a petition for writ of mandamus challenging four orders of the trial court,
including an August 15, 2020 order, which relators assert would require the production of
privileged materials, and the trial court’s August 15, 2020 order denying relators’ motion
for continuance of the September 7, 2020 trial setting.
       On September 15, 2020, we entered an order granting relators’ motion to
temporarily seal the mandamus record pending entry of a trial court order on the parties’
Rule 76a request to permanently seal the record. In addition to seeking to have the
mandamus record sealed, relators have also filed an unopposed motion for leave to submit
certain documents in camera.
        Specifically, relators’ motion requests that we permit relators to submit for in
camera inspection the potentially privileged documents which were ordered to be produced
pursuant to the trial court’s August 15, 2020 order, challenged by relators’ in this
mandamus petition. According to the motion, the documents which relators seek to submit
in camera to this Court are the same documents which were reviewed in camera by the
trial court.
       Relators’ motion is granted. Within fifteen days of the date of this order, relators
are directed to deliver to the Clerk of this Court the same in camera submission as was
made to the trial court. Such submission of documents may be made via CD or flash drive.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes_____________________________________
                    Acting individually  Acting for the Court

Date: __October 6, 2020____________________